Ostrander, J.
Plaintiff was permitted by the charge *557of the court to recover only for injuries to her feelings. The jury returned a verdict in her favor for $216, for which sum judgment was entered. Defendant has brought the case here. Defendant published an article which, after stating that a certain boarding house kept by plaintiff had been consumed by fire, that the inmates who were mostly women escaped with nothing but their night clothing, continued as follows:
“ This is the second.time the old house has been visited by fire in the past few months. The place has borne for some time a rather bad reputation, although Chief of Police Swart says the officials have been unable to procure evidence enough against the inmates to warrant making arrests.”
These and other statements in the article are charged as meaning that the place was a house of prostitution and the plaintiff the keeper of such a house. The court, in terms not criticised by counsel, left it to the jury to determine the import of the article and its truth or falsity.
Certain errors are assigned and argued upon rulings admitting and excluding testimony. They require no discussion. Counsel for plaintiff to some extent argued his case in the form of questions to and answers from the witness Yigeant; but as it is obvious that, if the witness was otherwise truthful, the argument was sound, and, if untruthful, unsound, defendant was not prejudiced. In respect to the other rulings no error was committed.
It is contended that certain requests to charge should have been given. As the charge which was given is understood, these requests became immaterial. (1) There was no reason for advising the jury to specify in the verdict the amount awarded for injury to feelings because, and counsel concede this, the jury were limited to a verdict for injuries to feelings. (2) It was unnecessary and would have been misleading to instruct the jury, as requested, that, if the house had no worse a reputation after than it had before the publication of this article, plaintiff could not recover. Business was not resumed in the *558house., No recovery for loss of reputation of the house or to business or profits or property was permitted. (3, 4) These requests relate to the reputation and character of plaintiff before and after the publication, and the words “reputation” and “bad character” are used without qualification. It is evident the jury found that the import of the article was to charge that plaintiff was keeper of a house of ill fame. A woman might have a bad reputation and a bad character, neither of which would be changed by such a publication, and yet be entitled to substantial damages for injuries to her feelings resulting from the publication. The verdict does not indicate that the jury were insensible to such proper considerations as the evidence presented.
We find none of the errors well assigned, and the judgment is affirmed.
McAlvay, O. J., and Carpenter, Grant, and Blair, JJ., concurred.